975 F.2d 867
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Oral Wayne TAYLOR, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 92-1343.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 18, 1992.Filed:  September 23, 1992.

Before RICHARD S. ARNOLD, Chief Judge, FAGG and MAGILL, Circuit Judges.
PER CURIAM.


1
This is a petition under 28 U.S.C. § 2255 to set aside Oral Wayne Taylor's conviction of two drug offenses, each involving distribution of crack within 1,000 feet of a public elementary school.  We affirmed the conviction on direct appeal.  United States v. Taylor, 900 F.2d 145 (8th Cir. 1990).


2
The District Court1 dismissed the petition, and Taylor appeals.  We affirm.


3
Taylor's principal argument is that his trial counsel was ineffective for failing to press the defense of entrapment, and failing to argue that the evidence was insufficient to convict.  As to the latter point, we rejected it on its merits at the time of the direct appeal.  We held that the evidence was sufficient to convict.  As to entrapment, the record would probably not have justified an instruction on this subject had counsel requested it.  In any case, it was not ineffective assistance to choose to defend entirely on the merits, by denying the conduct charged in the indictment, rather than proceeding with a defense of entrapment.


4
For a fuller statement of reasons, with which we agree in substance, the reader may consult the able opinion of the District Court.


5
Affirmed.



1
 The Hon.  Scott O. Wright, Senior United States District Judge for the Western District of Missouri